Citation Nr: 0727249	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  99-17 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a low back 
disability, asserted to be secondary to the service-connected 
residuals of frostbite, to include peripheral neuropathy.

2. Entitlement to service connection for a bilateral knee 
disability, asserted to be secondary to the service-connected 
residuals of frostbite, to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active military duty from August 1951 
to July 1953 and from November 1954 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  Specifically, in that 
decision, the RO denied the issues of entitlement to service 
connection for a low back disability, asserted to be 
secondary to the service-connected residuals of frostbite, to 
include peripheral neuropathy; entitlement to service 
connection for a bilateral knee disability, asserted to be 
secondary to the service-connected residuals of frostbite, to 
include peripheral neuropathy; and entitlement to a total 
disability rating based on individual unemployability.  The 
Board notes that the issue of entitlement to individual 
unemployability was remanded by a May 2005 Board decision.

The portion of a May 2005 Board decision which denied service 
connection for low back and bilateral knee disabilities was 
vacated and remanded by a November 2006 United States Court 
of Appeals for Veterans Claims (Court), implementing an 
October 2006 Joint Motion for Remand.  Thus these issues now 
return again to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Court, in its November 2006 decision, which incorporated 
an October 2006 joint motion for remand, indicated that the 
prior Board decision of May 2005, as to these issues, was 
insufficient.  Specifically, that motion indicated that the 
previous VA examination, dated October 2000, was 
insufficient, in that the examiner did not review records 
from the Ponce Outpatient Clinic in offering his opinion, and 
also did not offer a proper nexus opinion, as it did not 
address the possibility that the veteran's service connected 
frostbite aggravated the veteran's back and knee 
disabilities.  As such, the Board finds it has no choice but 
to remand these issues for an additional VA examination in 
compliance with the Court's directives.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask that he 
provide the names and addresses of all 
health care providers who have treated him 
for his back and knee disabilities since 
2005.  After obtaining any necessary 
releases, please secure all records and 
associate them with the veteran's claims 
folder.

2.  After the above development has been 
completed, and the relevant records 
associated with the veteran's claims file, 
schedule the veteran for a VA examination 
to determine the severity and etiology of 
his back and knee disabilities.  The 
veteran's claims file should be reviewed, 
and the examiner should indicate such 
review in his examination report, to 
include review of all available records 
from the Ponce Outpatient Clinic.  All 
relevant testing should be undertaken.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that the veteran's back and 
knee disabilities were aggravated by the 
veteran's service connected frostbite 
residuals.  If so, the examiner should 
identify the baseline level of disability 
(prior to aggravation) and the permanent, 
measurable increase in the severity of the 
back and/or knee disability(ies) 
attributable to the service-connected 
frostbite residuals.  A complete rationale 
should be provided for all expressed 
opinions.  

3.  Thereafter, the RO should re-
adjudicate the claims on appeal.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

